Opinion by
Mr. Justice Stewart,
In refusing the amendment asked for the court below was entirely right, but for another and quite different reason than that given in the opinion filed by the presiding judge.
Conceding the power of the court to allow a proper and adequate amendment, under the facts presented, the amendment proposed fell short of these conditions. What was asked for was leave to amend by inserting in the original petition the names of the sureties who were expected to join in the - required bond.
The inadequacy of the offer is apparent when it is considered, that being made, the averment that each of the sureties “ is a bona fide owner of real estate in -said county, worth over and above all incumbrances the sum of $2,000 ; that it would sell for that much at public sale, and that the applicant is not *275engaged in the manufacture of vinous, spiritous, malt or brewed liquors,” would stand unverified by the affidavit of petitioner, since, while this statement appeared in the original petition, the names o£ the sureties not being given, it was without meaning and had no place in the jurat of the applicant. Not only so, but for like reason, the certificate of the twelve reputable, qualified electors, “ that they have reason to believe that each and all the statements contained in the petition are true,” would be lacking as well, no such statement of fact appearing in the petition when they certified thereto.
The effect of the proposed amendment being to introduce in the petition other facts than those stated therein, when the jurat and certificate were made, the impropriety of allowing such change need not be discussed.
The case turns on whether any amendment was necessary, or, in other words, whether the application as made was sufficient. In Lis opinion filed the learned judge says: “We would permit this amendment and grant the license if we believed we had the power to do so.” His conclusion that he had not the power rests entirely upon the omission of the names of the sureties from the petition, notwithstanding the fact that the applicant, in the judgment of the court, had complied with every requirement of the law, with the single exception referred to. The language of the court admits of no other meaning. The applicant then had satisfied the court, and in the way pointed out by the statute, that he was free from all legal disability in this connection; that the place to be licensed was necessary for the accommodation of the public, and that the sureties on his bond were sufficient.
The inquiry here is: Did the omission of the names of the sureties from the petition in any way defeat or interfere with the purpose of the statute ? If it did, such omission would necessarily be fatal to the proceeding.
The purpose of the several requirements as to what shall appear in the petition for a license to sell intoxicating liquors, is not the same as to each. Some are manifestly intended to acquaint the public with certain facts with respect to the pending application in advance of the hearing. The publication of these is required to be made in two newspapers to be designated by the court, The fact that publication of the names of *276the sureties is not required suggests that the chief, if not the only, purpose in requiring the names of the sureties to appear in the petition was to aid the court in finally passing upon the adequacy of the bond that is necessary in all cases, since it is expressly provided that the license shall not issue until the applicant shall have executed a bond in the penal sum of $2,000, with two sufficient sureties to be approved by the court. With the names of the sureties appearing, and their sufficiency attested by the oath of the applicant, and the certificate of the required number of reputable electors, in the absence of anything to excite doubt or suspicion or contest, the court ordinarily can feel satisfied in approving the bond without inquiring further.
The importance of such requirement, in aid of the court, will be readily understood by those whose duty it is to pass upon such questions. If it be said that the sufficiency of the bond being proper matter for exception, as much as any other fact set out in the petition, the requirement in this particular can be none the less for public information, the answer is, it may be, but, that information was not to be gained by publication, but by inspection of the papers filed. The law must so contemplate, otherwise it would have required publication of the names of the sureties.
Now an inspection of the papers filed in this case could not have failed to disclose the names of the sureties. The bond was filed with the application, perfected by the signatures of the sureties. Under such circumstances how can it be said that any essential requirement of the statute was omitted ?
It .results that the omission of the names of the sureties from the petition, under the peculiar facts in this case, was not a substantial defect and, therefore, ought not to have defeated the application.
The appeal is therefore dismissed, and for the reasons above stated.
The order of the Superior Court is affirmed.